OPINION AND ORDER GRANTING REINSTATEMENT

This matter comes to us on an application for reinstatement by Florence S. Huffman pursuant to SCR 3.510.
Huffman was suspended from the practice of law for four (4) years by Order of this Court dated February 16, 1995, because she had been found guilty of violation of the canons of professional ethics by engaging in illegal conduct involving moral turpitude; conduct involving dishonesty, fraud, deceit or misrepresentation; and conduct which adversely reflected upon her fitness to practice law. Huffinan’s suspension was based upon her admission that she had voluntarily participated in a monetary kickback scheme whereby she paid approximately $125 per week in cash, from April 1988 to April 1989, to assist the then-Fayette County Attorney, Norrie Wake, in reducing a $50,000 campaign debt. Huffman’s participation was part of a larger conspiracy of employees who agreed to accept raises and to give the money back in cash to Wake. Kentucky Bar Association v.. Huffman, Ky., 908 S.W.2d 347 (1995).
Huffinan’s four year period of suspension expired and she moved the Board of Governors for reinstatement. By a vote of 17-0 (one member abstaining), the Board has recommended the reinstatement of Huffman to the Kentucky Bar Association.
Movant has the burden of proving that she is entitled to reinstatement. White v. Kentucky Bar Association, Ky., 989 S.W.2d 573 (1999). The Board of Governors concluded that Huffman has satisfied all of the administrative steps necessary to be reconsidered for reinstatement, including reimbursement of costs in the original disciplinary proceeding. The Board further determined that Huffman’s conduct since the suspension has demonstrated the appropriate degree of rehabilitation necessary to support her application for reinstatement. In re Cohen, Ky., 706 S.W.2d 832 (1986).
Consideration of the record and the report of the Board of Governors convinces us that Huffman is entitled to i’einstatement at this time. As such, it is hereby ordered that Movant, Florence Huffman, is reinstated to the practice of law in Kentucky. Movant is ordered to pay all costs associated with this matter, said sum being $652.70.
All concur.
ENTERED: April 14, 2000.
/s/ Joseph E. Lambert
CHIEF JUSTICE